MEMORANDUM **
Howard Fletcher Thruston appeals pro se from the Bankruptcy. Appellate Panel’s (“BAP”) dismissal as moot of his appeal from the bankruptcy court’s order approving the chapter 7 trustee’s settlement of claims Thruston asserted in state court against the National Bank of Arizona. We have jurisdiction under 28 U.S.C. § 158(d). We review factual findings about mootness for clear error, and review legal conclusions de novo. In re Mortgages Ltd., 771 F.3d 1211, 1214 (9th Cir.2014). We affirm.
*1044The BAP properly dismissed Thruston’s appeal as moot because there had been such a comprehensive change in circumstances as to render it inequitable to consider the merits of the appeal. See In re Thorpe Insulation Co., 677 F.3d 869, 880-81 (9th Cir.2012).
In light of our conclusion, we do not consider Thruston’s arguments regarding the underlying merits.
Thruston’s motion for an extension of time, filed October 29, 2014, is granted. The Clerk shall file the reply brief submitted November 3, 2014.
Thruston’s requests for oral argument, set forth in his briefs, are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.